Citation Nr: 1541241	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964, April 1965 to April 1969, and September 1969 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In an April 2014 decision, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  On May 19, 2015, the Court issued a Memorandum Decision setting aside the April 2014 Board decision.  The issue of entitlement to service connection for a low back disability was remanded to the Board for readjudication.  


REMAND

In the May 2015 Memorandum Decision, the Court set aside the Board's April 2014 decision and remanded the matter to the Board for further proceeding.  The Court found that VA's duty to assist was not satisfied.  Specifically, the Court noted that VA's attempts to obtain March 1982 Fargo VA Medical Center (VAMC) records were inadequate.  The Veteran reported that he was treated in March 1982 at the Fargo VAMC.  While requests for these records were submitted in February 2009 and September 2009 which were followed with negative responses, the Court found that those requests were insufficient.  The Court found that the negative responses did not indicate what time periods were searched, or whether the Sioux Falls VAMC was searched, and that it seemed that a search was only limited to surgical records.  Therefore, the Court found that the Board's determination that those requests satisfied VA's duty to assist was clearly erroneous.  Therefore, the Board finds that a remand is necessary to make a specific request as determined by the Court for the any March 1982 VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the Records Management Center for all VA treatments records from February 1982 to April 1982 for both the Sioux Falls VAMC and Fargo VAMC pertaining to the Veteran.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, (1) notify the Veteran and identify the specific records VA is unable to obtain; (2) explain the efforts made to obtain those records; and (3) describe any further action to be taken by VA with respect to the claim.  Then, give the Veteran an opportunity to respond.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

